Order dismissing the complaint and judgment entered thereon reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The complaint states a cause of action against defendant Samuel Koeppel. The action is against plaintiff’s copartner for a dissolution of the firm and an accounting. As an incident of that accounting it is proper to bring in a third party who, with one of the partners, has wrongfully deprived the partnership of some of its assets, and to require him to account therefor. (Sweet v. Morrison, 103 N. Y. 235; Holmes v. Gilman, 138 id. 369; Webb v. Helion, 26 N. Y. Super. Ct. 625; 47 C. J. 1215; Rowley Modern Law of Partnership, p. 987.) Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.